DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is in response to the amendment filed on 1/8/2021.
Claims 1, 2, 4, 21, 22, 26, 27, 32, and 36 have been amended.
Claim 35 has been cancelled.
Claims 1-4, 21-34, and 36 are pending and have been examined.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner has looked in the specification but cannot determine the structure associated with the “interface mechanism.” The only mention of the “interface mechanism” is found on page 51 and provides no structure for implementing the interface mechanism. As a result the claim is subject to a rejection under 35 USC 112(b). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, as noted above the limitation reciting “an interface mechanism” has been interpreted under 35 USC 112(f). The examiner looked through the specification to find the structure which is used for the “interface mechanism” however the only recitation is found on page 51 of the spec and recites no structure. Thus the claim is indefinite. See MPEP 2181 II. Claims 27-34 are rejected as each depends from claim 26.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims claim 1-4, 21-34, and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a system and thus fall within the statutory categories of patentable subject matter.
Step 2A Prong One: The claim limitations, when considered both individually and as an ordered combination, are directed to certain methods of organizing human activities and mental processes. The claims essentially provide a manner of retrieving and maintaining a profile for a pet based on an ID of the pet, and using the profile for targeted advertising. Such activity is considered certain methods of organizing human activity related to managing personal behavior or relationships and commercial interactions related to advertising, marketing or sales activities or behaviors. The claim merely maintains information about pets, gathered form multiple sources, based on an ID of the pet, and uses the profile to target advertisements. Further, claim 26 requires the additional step of maintaining a probability that the requested pet information matches the associated pet profile. Further, such activity is a mental process. Other than reciting generic computing components such as a program interface, database, and server nothing in the claims preclude the steps from practically being performed in the human mind or with pen and paper. For example, a human could manually receive an ID for a pet, lookup the corresponding pet profile from a file cabinet that has a pet profile in a folder, select an advertisement to provide to the user, 
Input a pet ID from an interaction associated with a pet identified by the pet ID, retrieve a pet profile based on the ID, send the pet profile, wherein the pet profile is amalgamated from a plurality of disparate sources, and the pet profile is utilized to customize a targeted ad displayed in association with the interaction (claim 1) a data collection processes configured to retrieve and maintain pet information comprising a pet profile, accept requests from a requestor including an identification keyed to at least one pet profile and return at least a portion of the pet information to the requester, the pet information comprises a pet profile for a specific pet automatically procured from interactions associated with a pet and includes information procured from search of at least one of social media and images associated with the pet; the pet profile is amalgamated from a plurality of disparate sources, the information returned to the requester is utilized to customize a targeted ad displayed to a user in association with an interaction, the identification keyed to the at least one pet profile comprises a probability that the identification is the same pet associated with the pet profile (claim 26)
The dependent claims, when considered both individually and as an order combination, are merely descriptive of the following abstract concepts:
Wherein the per profile includes an image of the pet retrieved from social media (claim 2); analyzing at least one of previous actions, purchases, habits, viewing time, location history, and social media postings related to the pet ID and determines a likelihood of purchasing various types of products; (claim 3); accepting a registration of a known pet from a third party (claim 4); further comprising a login/registration system that grants access to a pet name, pet ID, or other identification (claim 21); wherein the database of pet profiles comprises a pet profile for each of the registered pets in the system (claim 22);  wherein registration comprises transferring information about a pet according to the pet name (claim 24); wherein the transferred information comprises at least one of pet likes, dislikes, preferences, and images (claim 25); wherein the requestor is a third party that receives permission to request the pet information by an owner of the pet whose information is being requested (claim 27); wherein returned information is approved based on a pet ID (claim 28); wherein the returned pet information comprise a pet profile comprising information about the pet and a collected of pet related activity data (claim 29); further comprising comparing pet information to information until a match identifies a specific pet as being the same animal (claim 30); wherein the comparison comprises comparing a pet image to images of pets (claim 31); wherein the comparison comprises comparing an ID and other information about the pet to identify the pet (claim 32); wherein the other information about the pet comprises browsing and purchase history (claim 33); wherein identification of the pet is a probability of being the same pet (claim 34); wherein the pet profile is portable (claim 36);
Step 2A Prong Two: This judicial exception is not integrated into a practical application. The claims, when considered both individually and as an ordered combination, recite the additional elements of program interface, database, server, online interactions, online sources, a computer screen (claim 1); website, application or device (claim 26). The additional elements of a program interface, database, and server merely use generic computing components as a tool to implement the abstract idea and provide a generic link to a particular technological environment or field of use (i.e. networked computing). Further the additional elements of the data coming from generic “online” interactions by way of websites, applications, or devices,  generic “online” sources, and generic displaying on a computer screen provide no more than a general link to a particular field of use or technological environment (i.e. networked computing). Further, the dependent claims, when considered both individually and as an ordered combination, include further additional elements of a deep learning component (claim 3); interacting with a website, application, or device via “one-click” (claim 4); login/registration with a customer site (claim 23); digital pet profile (claim 29); The interaction with a website, application, or device by way of a click, login to a customer site, and profile information being “digital” provide a general link to a particular technological environment or field of use (i.e. networked computing). Further, generic use of “deep learning” is extra solution activity. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, the additional elements provide no more 
Claim 3 recites a generic recitation to a “deep learning component”. Deep learning is well-understood, routine, and conventional. (See https://tallyfy.com/deep-learning-business-applications/ - 2017 – discussing use in everyday services and its becoming more and more common; https://www.cbinsights.com/research/industries-disrupted-deep-learning/ - widespread use of deep learning across many industries – 2016; https://www.kdnuggets.com/2016/06/review-deep-learning-models.html -list of popular deep learning models -2016; https://developer.ibm.com/technologies/artificial-intelligence/articles/cc-machine-learning-deep-learning-architectures/ - introduction to most popular deep learning architecture – 2017; https://blogs.oracle.com/datascience/6-common-machine-learning-applications-for-business - most common application for business including deep learning for image classification;  https://towardsdatascience.com/neural-network-architectures-156e5bad51ba - deep learning algorithms are popular including history of deep learning going back to 1994 – 2017) The remaining dependent claims do not introduce any further additional elements and merely further limit the abstract idea. As a result the claims are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basom (US 2018/0098523) in view of Guilaume et al (US 2016/0277528)

As per claim 1:

Basom teaches a program interface comprising an input for a pet ID procured from an on-line interaction associated with a pet identified by the pet ID (paragraph [0026] The information can be obtained through access by the owner from the pet's website, based on a central URL address and the pets 5 digit code (see FIG. 2) Examiner’s Comment: The examiner considers “online” to merely indicate connection to a computing device.). a database of pet profiles  (paragraphs [0026], [0028] The data collected for each pet such as, but not limited to, whether the animal has been spayed or neutered, vaccinations, allergies, medications, prescriptions, or diet provides a large database of pets and pet owner information that can be analyzed to create a personalized pet-portfolio for pet product companies such as dog food manufacturers and more succinctly target consumer needs.) a server configured to retrieve a pet profile based on a pet ID received via the program interface (paragraphs [0026] Thus, another embodiment provides a means for an owner to access a pet's complete health data including the name of the pet, a picture, the breed, color, sex, temperament, license number, insurance policy number and the pet's medical history including spay and neuter information, vaccinations, allergies, medications, prescriptions and special diets. The information can be obtained through access by the owner from the pet's website, based on a central URL address and the pets 5 digit code (see FIG. 2). and send the pet profile out via the program interface (paragraphs [0026] Thus, another embodiment provides a means for an owner to access a pet's complete health data including the name of the pet, a picture, the breed, and the pet profile is utilized to customize a targeted ad {…} (paragraph [0026]-[0029] For example, the present invention is useful in targeted advertising to pet owners where distributors can easily up sell their own offerings by presenting advertisements for products which are upgrades to products or services previously purchased by the owner while avoiding presenting advertisements for services to which the owner has already purchased. In order to target relevant advertising content to select customers, it is important for advertisers to understand the factors that are helpful in targeting advertisements suitable for individual customers. Here, data is collected on the pet and pet owner. This information allows advertisers to process pet and pet owner data collected and provide customized or selected advertising content based on the pet and pet owner particular habits and needs (see FIG. 2). The {…} indicate a modification to the claim language to show what is expressly taught by Basom. Basom does not expressly teach providing such ads on computer screen with an online interaction. Such limitation will be addressed below.)
Basom does not expressly teach a pet profile consisting of disparate sources and presenting an ad on a computer screen with an online interaction.
Guilaume teaches wherein the pet profile is amalgamated form a plurality of disparate online sources (paragraphs [0128], [0179] Animals, like pets and livestock, may fall in this same category of profiles since these animals have an owner. For pets the profile may contain e.g. information coming from the veterinarian, or the type of food the user buys for the pet. For example, for a dog the profile information may also come from the user walking the dog, such as e.g. the average time or distance of the walks. For livestock, the profile may contain information to the food used to raise the animal, the medicine required for treatments etc. This way, the owner, i.e. the farmer, may have a traceable record for each animal of his or her stock.) {advertising} displayed on a computer screen in association with the online interaction (paragraphs [0179], [0360]-[0364] In addition to the personalized offers discussed above, profile-based advertisement gives the user another monetizing option. Based on the user's profile and request, vendors may be able to do targeted advertising. In order 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include multiple sources of profile information and targeted ads as taught by Guilaume in order to provide a comprehensive profile of a user in order to generate revenue through targeted advertising. Further, using multiple sources of profile information and targeted ads are the use of known techniques used to improve similar devices/methods in the same way.


Basom and Guilaume teach the limitations of claim 1. As per claim 21:

Basom further teaches further comprising a login/registration system that grants access according to a pet name, pet ID, or other identification (paragraph [0026] The information can be obtained through access by the owner from the pet's website, based on a central URL address and the pets 5 digit code (see FIG. 2).

Basom and Guilaume teach the limitations of claim 21. As per claim 22:

Basom further teaches wherein the database of pet profiles comprises a pet profile for each of registered pets in the system (paragraphs [0026]-[0029] Thus, another embodiment provides a means for an owner to access a pet's complete health data including the name of the pet, a picture, the 

Basom and Guilaume teach the limitations of claim 22. As per claim 23:

Basom further teaches wherein the login/registration comprises one of a login with the pet based system and registration of the pet based system with a customer site (paragraph [0026] The information can be obtained through access by the owner from the pet's website, based on a central URL address and the pets 5 digit code (see FIG. 2).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basom (US 2018/0098523) in view of Guilaume et al (US 2016/0277528) in view of Wolcott et al (US 2005/0228785)

Basom and Guilaume teach the limitations of claim 1. As per claim 2:

Basom further teaches wherein the pet profile includes an image of the pet (paragraphs [0026] Thus, another embodiment provides a means for an owner to access a pet's complete health data including the name of the pet, a picture, the breed, color, sex, temperament, license number, insurance policy number and the pet's medical history including spay and neuter information, vaccinations, allergies, medications, prescriptions and special diets.
The combination does not expressly teach obtaining an image from social media.
Wolcott teaches {obtaining an image for a profile} retrieved from social media (paragraph [0011] The method comprises the steps of: creating a personal profile (which can alternatively be referred to as a personalized profile) for an individual wherein the personal profile defines characteristics which are representative of personal experiences or memories of the individual; selecting a first set of images comprising personal images obtained from the individual or the individual's social network.)
It would have been obvious to one of ordinary skill in the art to obtain images from social media as taught by Wolcott in order to access a known source of information for building a profile. Further, obtaining images from social media is combining prior art elements according to known methods to yield predictable results.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basom (US 2018/0098523) in view of Guilaume et al (US 2016/0277528) in view of Madden (US 2019/0295126)

Basom and Guilaume teach the limitations of claim 1. As per claim 3:

Basom teaches analyzing the profile information in order to target advertisements based on the users pet id (paragraphs [0028], [0029]). However, the combination does not expressly teach using deep learning.
Madden teaches further comprising a deep learning component that analyzes at least one of previous actions, purchases, habits, viewing time, location history, and social media postings related to the {entity} and determines a likelihood of purchasing various types of products (paragraphs [0048], [0049] The machine-learning based platform 202 may also execute, e.g., on server(s) 102, a machine-learning component 202m. The machine-learning component 202m may be trained, or otherwise configured, to predict (block 204), based on a user's one or more search requests (e.g., search history 202h), the user's one or more transaction details (e.g., verified purchases 202p), and/or the user's profile information (e.g., any one or more of the user's verified personal information 202v or non-verified personal information 202n), a user action score defining a probability of the user to engage in a new transaction. The new transaction may be associated with, for example, an existing product or service already purchased by the user. In other embodiments, the new transaction may be associated with a competing product or service that competes with or is similar to an existing product or service already purchased by the user. For example, if the user's verified purchases 202p reveal purchases of X3 Vitamin Shampoo by the user in the past, then the machine-learning component 202m may determine that a certain product (e.g., "V3 Vitamin Shampoo"), which competes with the X3 Vitamin Shampoo product, is a possible new transaction for the user. In still further embodiments, the new transaction may be associated with a product or service determined by the machine-learning component 202m based on any one or more of the user's one or more search requests (e.g., search history 202h), the user's one or more transaction details (e.g., verified purchases 202p), and/or the user's profile information (e.g., any one or more of the user's verified personal information 202n or non-verified personal information 202n). The machine-learning component 202m, e.g., the model of the machine-learning component 202m, may be trained using a supervised or unsupervised machine-learning program or algorithm. The machine-learning program or algorithm may employ a neural network, which may be a convolutional neural network, a deep learning neural network, or a combined learning module or program that learns in two or more features or feature datasets in a particular areas of interest.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include deep learning to predict product purchases as taught by Madden in order to target advertisements to a user. Further, the use of deep learning to determine probabilities of purchases is the use of a known technique used to improve similar devices/methods in the same way.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basom (US 2018/0098523) in view of Guilaume et al (US 2016/0277528) in view of Alnuwaysir et al (US 2016/0078516)

Basom and Guilaume teach the limitations of claim 1. As per claim 4:

The combination does not expressly teach a one-click registration with from a third party.
Alnuwaysir teaches wherein the program interface is configured to accept a "one-click" registration of a known pet from a third-party web-site, application, or device  (Table II, paragraph [0043] The user can register for a third party application by using an existing Facebook profile by way of a one-click registration.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the one click registration of Alnuwaysir with pet profiles of Basom in order to provide ease and convenience in a registration process. Further, the use of a one-click registration is the use of a known technique used to improve similar devices/methods in the same way. 

Claim 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basom (US 2018/0098523) in view of Guilaume et al (US 2016/0277528) in view of Yust (US 2016/0379174)

Basom and Guilaume teach the limitations of claim 23. As per claim 24:


The combination does not expressly teach registration.
Yust teaches wherein registration with a customer site comprises transferring information about a pet according to the pet name to the customer site (Fig. 4-7; paragraph [0051]-[0054] The user enters information to register the pet including the animals name as well as breed, age, weight, relevant information and preferences.)



Basom, Guilaume, and Yust teach the limitations of claim 24. As per claim 25:

Yust further teaches wherein the transferred information comprises at least one of pet likes, dislikes, preferences, and images(Fig. 4-7; paragraph [0051]-[0054] The user enters information to register the pet including the animals name as well as breed, age, weight, relevant information and preferences.)
It would have been obvious to one of ordinary skill in the art to include pet registration as taught by Yust in order to publish profiles of their pets and view the profiles of other pet owner and their pets in their local area, capable of publishing the times at which pet owners are out walking their pets and the routes they intend to take while they are out on their walks (paragraph [0003]). Further, pet registration is the use of a known technique used to improve similar devices/methods in the same way.


Claim(s) 26, 29-31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basom (US 2018/0098523) in view of Guilaume et al (US 2016/0277528) in view of Wolcott et al (US 2005/0228785) in view of Mowry (US 2016/0110383)

As per claim 26:

Basom teaches A system, comprising: a data collection process configured to retrieve and maintain pet information, comprising a pet profile (paragraphs [0026] Thus, another embodiment provides a means for an owner to access a pet's complete health data including the name of the pet, a an interface mechanism configured to accept requests from a requester including an identification keyed to at least one pet profile and return at least a portion of the pet information to the requester (paragraphs [0026] Thus, another embodiment provides a means for an owner to access a pet's complete health data including the name of the pet, a picture, the breed, color, sex, temperament, license number, insurance policy number and the pet's medical history including spay and neuter information, vaccinations, allergies, medications, prescriptions and special diets. The information can be obtained through access by the owner from the pet's website, based on a central URL address and the pets 5 digit code (see FIG. 2) the requestor comprises at least one of a website, application, or device  (paragraphs [0026] Thus, another embodiment provides a means for an owner to access a pet's complete health data including the name of the pet, a picture, the breed, color, sex, temperament, license number, insurance policy number and the pet's medical history including spay and neuter information, vaccinations, allergies, medications, prescriptions and special diets. The information can be obtained through access by the owner from the pet's website, based on a central URL address and the pets 5 digit code (see FIG. 2)  the pet information comprises a pet profile for a specific pet (paragraphs [0026]-[0029] Thus, another embodiment provides a means for an owner to access a pet's complete health data including the name of the pet, a picture, the breed, color, sex, temperament, license number, insurance policy number and the pet's medical history including spay and neuter information, vaccinations, allergies, medications, prescriptions and special diets. The information can be obtained through access by the owner from the pet's website, based on a central URL address and the pets 5 digit code (see FIG. 2) the information returned to the requestor is utilized to customize a targeted ad {…} (paragraph [0026]-[0029] For 
Basom does not expressly teach expressly teach receiving information from online interactions.
Guilaume teaches {profile information} automatically procured from on-line interactions associated with the pet (paragraphs [0128], [0179] Animals, like pets and livestock, may fall in this same category of profiles since these animals have an owner. For pets the profile may contain e.g. information coming from the veterinarian, or the type of food the user buys for the pet. For example, for a dog the profile information may also come from the user walking the dog, such as e.g. the average time or distance of the walks. For livestock, the profile may contain information to the food used to raise the animal, the medicine required for treatments etc. This way, the owner, i.e. the farmer, may have a traceable record for each animal of his or her stock. Examiner’s Comment: In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. Thus even though Guilame does not expressly mention automation it is not considered disguisable from the claim limitation. See MPEP 2144.04 III) the pet profile is amalgamated from a plurality of disparate online sources (paragraphs [0128], [0179] Animals, like pets and livestock, may fall in this same category of profiles since these animals have an owner. For pets the profile may contain e.g. information coming from the veterinarian, or the type of food the user buys for the pet. For example, for a dog the profile information may also come from the user walking the dog, such as e.g. the average displayed on a computer screen in association with an online interaction on the website, application , or device  (paragraphs [0179], [0360]-[0364] In addition to the personalized offers discussed above, profile-based advertisement gives the user another monetizing option. Based on the user's profile and request, vendors may be able to do targeted advertising. In order to manage the advertising, meaning not over flooding the user with ads and maximizing the compensation for the user, the SP may follow a similar auctioning process as described above with the personalized offers. In other words, the vendors will pay a small fee to be able to propose the advertisement to the user, and through the auctioning process the SP will try to obtain the maximum fee for the user. The vendor that proposes the highest fee, will get the opportunity to propose the advertisement. The ads may be presented to the user on several different media or devices, such as a mobile device like a smartphone, a desktop computer, or even a television screen. The ads may be used/integrated in many different types of applications, such as for example, web browsers, mobile applications, video viewer or video streams.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include multiple sources of profile information and displaying targeted ads as taught by Guilaume in order to provide a comprehensive profile of a user in order to generate revenue through targeted advertising. Further, using multiple sources of profile information and targeted ads are the use of known techniques used to improve similar devices/methods in the same way.
The combination does not expressly teach obtaining profile information from social media.
Wolcott teaches {the profile} includes information procured from automated search of at least one of social media and images associated with a pet (paragraph [0011] The method comprises the steps of: creating a personal profile (which can alternatively be referred to as a personalized profile) for an individual wherein the personal profile defines characteristics which are representative of personal experiences or memories of the individual; selecting a first set of images comprising personal images obtained from the individual or the individual's social network. Examiner’s Comment: In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) The court held that broadly providing an automatic or . See MPEP 2144.04 III))
It would have been obvious to one of ordinary skill in the art to obtain images from social media as taught by Wolcott in order to access a known source of information for building a profile. Further, obtaining images from social media is combining prior art elements according to known methods to yield predictable results.
The combination does not expressly teach determining a probability of a match.
Mowry teaches the identification keyed to the at least one pet profile comprises a probability that the identification is the same pet associated with the pet profile (paragraphs [0072] In a preferred configuration, such an ordering of animals would include a user friendly "likelihood" ratio. Meaning, if an animal is determined to be relevant to the imaging result/correlation herein, as the system deals with variable/imperfect captures and other limitations affecting perfect correlation conditions, a PERCENTAGE ratio and/or ranking of relevant results is preferred. For example, after imaging a dog's nose and providing it to a computer(s) associated with this correlation challenge, one of more animal(s) from the database may be provided as "relevant results" and a number and/or order representing a degree of relevance (or likelihood that this is the animal that correlates best) is provided.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include probability of a match in order to identify potentially lost pets. Further, determining probability of a match is the use of a known technique used to improve similar devices/methods in the same way.

Basom, Guiluame, Wolcott, and Mowry teach the limitations of claim 26. As per claim 29:

Basom further teaches wherein the returned pet information comprises a digital pet profile comprising information about the pet and a collection of pet related activity data (paragraphs [0026] and [0028] Thus, another embodiment provides a means for an owner to access a pet's complete health data including the name of the pet, a picture, the breed, color, sex, temperament, license number, 

Basom, Guiluame, Wolcott, and Mowry teaches the limitations of claim 26. As per claim 30:

Basom further teaches further comprising a pet identification module configured to compare pet information to information in a pet database until a match identifies a specific pet in the database as being the same animal (paragraph [0026] The information can be obtained through access by the owner from the pet's website, based on a central URL address and the pets 5 digit code (see FIG. 2).

Basom, Guiluame, Wolcott, and Mowry teaches the limitations of claim 30. As per claim 31:

Mowry further teaches wherein the comparison comprises comparing a pet image to images of pets in the pet database (paragraph [0039], [0062]-[0075] Images of an animals snout are compared to a database of images in order to identify an animal.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include comparing images to identify animals in order to identify potentially lost pets. Further, comparing images for identification is the use of a known technique used to improve similar devices/methods in the same way.

Basom, Guiluame, Wolcott, and Mowry teaches the limitations of claim 26. As per claim 34:

Mowry further teaches wherein identification of the pet is a probability of being the same pet (paragraphs [0072] In a preferred configuration, such an ordering of animals would include a user friendly 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include probability of a match in order to identify potentially lost pets. Further, determining probability of a match is the use of a known technique used to improve similar devices/methods in the same way.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basom (US 2018/0098523) in view of Guilaume et al (US 2016/0277528) in view of Wolcott et al (US 2005/0228785) in view of Mowry (US 2016/0110383) in view of Alnuwaysir et al (US 2016/0078516)

Basom, Guiluame, Wolcott, and Mowry teach the limitations of claim 26. As per claim 27:

The combination does not expressly teach a request from a third party via a one click by an owner. 
 Alnuwaysir teaches wherein the requester is a third party website,  application, or device that receives permission to request the pet information via a one-click operation by an owner of the pet whose information is being requested (Table II, paragraph [0043] The user can register for a third party application by using an existing Facebook profile by way of a one-click registration.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the one click registration of Alnuwaysir with pet profiles of Basom in order to provide ease and convenience in a registration process. Further, the use of a one-click registration is the use of a known technique used to improve similar devices/methods in the same way. 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basom (US 2018/0098523) in view of Guilaume et al (US 2016/0277528) in view of Wolcott et al (US 2005/0228785) in view of Mowry (US 2016/0110383) in view of Morecki et al (Us 2017/0061409)

Basom, Guiluame, Wolcott, and Mowry teaches the limitations of claim 26. As per claim 28:

Basom teaches {retrieving pet information} based on a pet ID (paragraph [0026] The {…} indicate a modification to the claim language to show what is expressly taught by Basom. Limitations regarding a one click approval will be addressed below.). Basom does not expressly teach a one click approval. 
Morecki teaches wherein returned information is approved via a one-click operation {…} (paragraph [0020] A user approves a current transaction by way of a single click.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include one click approval as taught by Morecki in order to avoid laboriously entering information (paragraph [0020]). Further, combining one click approvals of Morecki with the pet information of Basom is the use of a known technique used to improve similar devices/methods in the same way.



Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basom (US 2018/0098523) in view of Guilaume et al (US 2016/0277528) in view of Wolcott et al (US 2005/0228785) in view of Mowry (US 2016/0110383) in view of Wilson (US 2013/0212638)

Basom, Guiluame, Wolcott, and Mowry teaches the limitations of claim 30. As per claim 32:

wherein the comparison comprises comparing an ID  (paragraph [0026] The information can be obtained through access by the owner from the pet's website, based on a central URL address and the pets 5 digit code (see FIG. 2).
Basom does not expressly teach identifying a pet using other information in addition to the id.
Wilson teaches {identifying an entity using} other information about the pet to identify the pet (paragraph [0125] Further, in such embodiments, the forensic data may also include information that web scanning server 850 determines would enable a third party to identify a user of the accessed websites or graphical user interfaces. Such identifying information may include, but is not limited to, account identifiers associated with the user (e.g., Facebook and social network identifiers, auction site identifiers, identifiers associated with content providers, and identifiers associated with electronic commerce portals), email addresses, photographs, mailing or physical addresses (e.g., street, city, state, and zip code), fine geo-location information (e.g., latitude and longitude), IP addresses (e.g., Internet and intranet addresses, IPv4 addresses, and IPv6 addresses), mobile device identifiers, Media Access Control (MAC) addresses associated with the user, birthday information, gender, marital status, phone number, first and last name, MD5 hashes and base64 encoding of identifiers, an education and/or employment history, a shopping /purchase history or information, and a search history. Further, in additional embodiments, the collected forensic data may identify instances of data leakage where account data is passed to third parties (i.e. either deliberately via explicit HTTP call or redirect, or inadvertently via exposure in the HTTP referrer).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine identifying a pet and using information to identify an entity as taught by Wilson in order to increase the likelihood of positively identifying the entity. Further, using information such as search history and purchase history for identification is the use of a known technique used to improve similar devices/methods in the same way.

Basom, Guiluame, Wolcott, Mowry, and Wilson teach the limitations of claim 32. As per claim 33:


 wherein the other information about the pet comprises browsing and purchase history (paragraph [0125] Further, in such embodiments, the forensic data may also include information that web scanning server 850 determines would enable a third party to identify a user of the accessed websites or graphical user interfaces. Such identifying information may include, but is not limited to, account identifiers associated with the user (e.g., Facebook and social network identifiers, auction site identifiers, identifiers associated with content providers, and identifiers associated with electronic commerce portals), email addresses, photographs, mailing or physical addresses (e.g., street, city, state, and zip code), fine geo-location information (e.g., latitude and longitude), IP addresses (e.g., Internet and intranet addresses, IPv4 addresses, and IPv6 addresses), mobile device identifiers, Media Access Control (MAC) addresses associated with the user, birthday information, gender, marital status, phone number, first and last name, MD5 hashes and base64 encoding of identifiers, an education and/or employment history, a shopping /purchase history or information, and a search history. Further, in additional embodiments, the collected forensic data may identify instances of data leakage where account data is passed to third parties (i.e. either deliberately via explicit HTTP call or redirect, or inadvertently via exposure in the HTTP referrer).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine identifying a pet and using information to identify an entity as taught by Wilson in order to increase the likelihood of positively identifying the entity. Further, using information such as search history and purchase history for identification is the use of a known technique used to improve similar devices/methods in the same way.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basom (US 2018/0098523) in view of Guilaume et al (US 2016/0277528) in view of Steinberg et al (US 2013/0282806) 

Basom and Guilaume teach the limitations of claim 1. As per claim 36:



Steinberg teaches wherein the pet profile is portable such that it is shared with a plurality of any of websites, applications, and/or devices as the websites, applications and/or devices are visited/used (paragraph [0019], [0020], Fig 1; In some embodiments, the local social networking application 142 relays information between the third-party application 146 and the social networking systems 100. In some embodiments, the local social networking application 142 receives a local API request 134 from a third-party application 146, generates a server API request 135, sends the server API request 135 to the social networking system 100, receives the requested information from the social networking system 100, and sends the requested information to the requesting third-party application 146. In some embodiments, the local social networking application 142 stores or obtains a user identifier for a user who has been authenticated on the social networking system 100 and inserts the user identifier into the server API request 135. The user identifier identifies the user's profile on the social networking system 100 and is used to uniquely identify the user.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use an API as taught by Steinberg in order to retrieve profile information (paragraphs [0019],[0020]) Further, the use of an API to communicate across software is the use of a known technique used to improve similar devices/methods in the same way. 

Response to Arguments

The examiner has considered but does not find persuasive applicant’s arguments regarding the previous rejection of claim 26 under 35 USC 112. Applicant’s specification expressly recites the term “interface mechanism” on page 51 and provides no corresponding structure for said mechanism. Further, there is no nexus in the specification between the claimed “interface mechanism” and the various portions of the specification cited by the applicant. Nothing in the specification describes the interface mechanism as being the structures described elsewhere in the specification. Since the specification is completely silent with regard to the “interface mechanism” structure it renders the term indefinite. As a result such 
The examiner has considered but does not find persuasive applicant’s arguments regarding previous rejections under 35 USC 101. With regard to applicant’s arguments concerning the specification the examiner respectfully disagrees. First, the examiner is not supposed to read the specification into the claims. Applicant has the option to amend the claims to include any elements of the specification that they believe would help obviate the 101 rejection. Second, the claims are considered within their broadest reasonable interpretation which includes giving deference to the specification to determine the metes and bounds of the broadest reasonable interpretation. Further, applicant’s assessment regarding 101 is incorrect. The examiner does not go through the spec to determine if the spec contains abstract concepts. The rejection is on the claims. As noted above in the rejection the examiner assess the claims for both abstract concepts and the additional elements used to implement those concepts. As noted above, the additional elements do not provide practical application or an inventive concept when considered both individually and as an ordered combination.
Applicant further argues that various additional elements are concrete and tangible and thus are not an abstraction. The entire point of the Alice decision was that including additional elements that provided structure were not necessarily enough to overcome 101. Thus the two step test was implemented to determine if those concrete structures were considered enough to overcome the abstract concepts or whether they were essentially just generic ways to implement the abstract idea on a computer. As the examiner has demonstrated above, the specific claim language, is in fact directed to abstract concepts. Thus the examiner began an analysis of the additional elements to determine whether they provided practical application in accordance with the USPTO guidance on subject matter eligibility. Again, the mere inclusion of concrete structures such as computing devices, databases, etc. As noted above, the additional elements do not provide a practical application as outlined in the subject matter eligibility guidance nor do they provide an inventive concept. 
Further applicant argues that the additional elements save processing and storage resources. The examiner respectfully disagrees. First there is nothing in the specification that says the purpose of the invention was to improve processing and storage. Second, the mere inclusion of a generic database 
Applicant’s rigid characterization of the categories of abstract ideas in incorrect. Clearly as outlined above the current claims are directed to a manner providing targeted advertising based profile information for a pet of the user. This is clearly directed to commercial interactions in the form of advertising, marketing, or sales activities and thus falls under certain methods of organizing human activities. Applicant’s assertion regarding confining the categories to the specific examples is incorrect and thus are not “definitions.” They are simply examples of previous cases which have been held as abstract under the category. Further, with regard to mental processes, but for the generic computing components a human analog either mentally or with pen and paper associate a pet with an ID, maintain a database of pet profiles, lookup pet profiles based on the ID, send the pet profile, gather information about the pet from multiple sources, and customize a targeted ad based on the pet profile as in claim 1. Similar analysis is also true of claims 26 and the dependents as outlined in the rejection above. 
Further, customizing targeted ads based on profile information is part of the abstract idea. Displaying the advertisement on a computer screen in association with an online interaction does not improve technology or technological field. As noted above, providing an advertisement online is merely a general link to particular technological environment or field of use. Advertisements have been provided in computer environments long before applicant’s invention and applicant has not claimed anything that improves the field of online advertising. Said another way, applicant has not invented or improved the displaying of advertising by generically displaying it online. Further, the subject matter of the advertisement does not improve technology or a technical field. If the ad was for Pepsi instead of dog food it would have no bearing on the underlying components. 
With regard to practical application, the test is not simply whether the abstract concepts are being applied. The guidance states that a judicial exception has not been integrated into a practical application when: an additional element recites the words “apply it” with the judicial exception or merely includes instruction to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; an additional element adds insignificant extra solution activity to the judicial exception; or an additional element does no more than generally link the use of the judicial exception to a particular 
Further with regard to preemption, the Federal Circuit pointed out in Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. June 12, 2015, #2014-1139, 2014-1144), “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. … Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot” (slip op. pp. 14-15). Similarly, in OIP Technologies, Inc. vs. Amazon.com, Inc. (Fed. Cir., June 11, 2015, #2012-1696), the Federal Circuit held “that the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract. See buySAFE, Inc. v.Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture, 728 F.3d at 1345”.
	Applicant attempts to argue parallels to the findings in Bascom, however no such parallels exist. The current claims provide a conventional generic arrangement of known conventional pieces. Merely collecting data from multiple sources does not qualify as non-generic or nonconventional arrangement. The claim limitation is extremely generic and under broadest reasonable interpretation requires no more than gathering data from more than one source. The claim does not include the specific sources, the manner in which the data is acquired, or the process used for normalization. 
	Further, the examiner has in fact outlines the claim limitations which make up the abstract idea and further defines the additional elements. Further the analysis is provided which describes why the additional elements have been considered not to provide an inventive concept and evidence has been provided where appropriate. As a result such rejections have been maintained.
	With regard to evidence, only additional elements which have been claimed to be well-understood, routine, and conventional require evidence as outlined in Berkheimer. The only additional element currently recited as well-understood, routine, and conventional is the generic use of deep learning. Evidence has been provided to show that deep learning is well-understood, routine, and conventional. With regard to applicant’s specific request, the examiner finds applicant is conflating additional elements with the abstract idea. Further, the examiner has not claimed that such elements were well-understood, routine, and conventional and thus such analysis and evidence is not required.




	 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930.  The examiner can normally be reached on Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S/             Examiner, Art Unit 3688                                                                                                                                                                                           
/KAMBIZ ABDI/             Supervisory Patent Examiner, Art Unit 3688